Filed 11/18/22 In re T.C. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 In re T.C. et al., Persons Coming                               B317488
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                              (Los Angeles County
 DEPARTMENT OF CHILDREN                                          Super. Ct.
 AND FAMILY SERVICES,                                            Nos. 18LJJP00463A,
                                                                 18LJJP00463B,
           Plaintiff and Respondent,                             18LJJP00463C)

           v.

 T.C.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Susan Ser, Judge. Affirmed.
      Jill S. Smith, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Jacklyn K. Louie, Deputy County
Counsel, for Plaintiff and Respondent.
                        ——————————
      Mother appeals the juvenile court’s orders summarily
denying her petition to change court orders under Welfare and
Institutions Code section 388,1 and denying her request for a
bonding study. Finding no abuse of discretion, we affirm.

                        BACKGROUND

Family background and history

     The family consists of mother, father, and three children:
minor (born July 2013), the middle child (born December 2015),
and the youngest child (born October 2017).2 From 2014 to 2016,
minor was the subject of a prior child welfare case in Nevada,
based on the parents’ domestic violence. While the Nevada case
was pending, minor lived with T.B. (foster mother) and her
husband (collectively, foster parents) for 17 months, after which




      1 All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.
      2 The two younger children may have different last names
from minor, but in this opinion we will simply refer to them by
their birth order. Father is the presumed father of all three
children. Father and all three children are not parties in this
appeal.




                                2
minor returned to her parents’ custody.3 Even after the Nevada
case closed, the foster parents remained in contact with minor’s
paternal grandparents and continued to see minor periodically.
The parents dropped off minor at the foster parents’ home for two
months in 2017. When mother picked minor up with no notice,
and seemed unprepared to care for minor, foster mother called a
Nevada hotline. A different referral against mother in California
in 2017 alleged general neglect, but the referral was closed when
the agency was unable to locate mother.

Initial investigation

      The Department investigated the family in early July 2018,
interviewing foster mother and paternal grandparents, all of
whom reported that mother was unstable and unable to care for
the three children. They expressed concern that mother was
violent and abusive, but also that the family might flee to evade
investigation. Mother communicated with the social worker, but
denied any prior arrests or child welfare cases, and answered
most questions in a defensive and evasive manner. Because
mother refused to allow the social worker to interview minor
alone, minor’s interview was conducted in mother’s presence.
Minor reported being fed and denied witnessing violence, but she

      3 The foster parents have been in communication with the
Los Angeles County Department of Children and Family Services
(Department) from the beginning of the Department’s
investigation and continuing into the current case. The children
were not placed with foster parents in the current case until
2020, after approval under the Interstate Compact on the
Placement of Children (ICPC).




                                3
appeared hesitant and would look at mother when answering.
When the social worker tried to coordinate with mother to bring
the youngest child in for a follow-up X-ray to determine whether
he had a skull fracture or a congenital issue, mother continued to
be evasive, giving only vague answers to questions about where
the family was staying and stating she would take the youngest
child to see a doctor, but not giving any detail about the doctor.

Children are detained, mother does not participate in
reunification services

      On July 18, 2018, the Department located the family, took
the children into protective custody, and transported them to the
paternal grandparents’ home. At that time, the youngest child
was nine months old, the middle child was two and a half years
old, and minor was five years old. At the detention hearing, the
court ordered referrals and transportation assistance for mother,
and nine hours per week of monitored visits, with discretion
granted to the Department to liberalize visitation.
      Although it is not apparent from the record when mother
started having monitored visits, or how long they were, she
consistently attended visits each week through September 2018.
Mother reportedly enrolled in anger intervention services, but the
Department never received any proof of enrollment.
      At the adjudication hearing in October 2018, the court
declared the three children dependents under section 300,
subdivision (b), based on inappropriate discipline, failure to
provide care and supervision, domestic violence, and father’s
substance abuse. Mother’s case plan included the following:
random drug testing upon suspicion; anger management;




                                4
parenting classes; mental health counseling, including taking all
prescribed medication; and individual counseling to address case
issues, including substance abuse, domestic violence, and anger
management. Visitation was to be monitored, in a setting
approved by the Department. The Department had discretion to
liberalize visitation.
      Despite having access to weekly monitored visits, mother
only attended nine visits with the children during the six-month
period from October 2018 to March 2019, with no visits in
January or February 2019. The children remained placed with
paternal grandparents. On the date of a scheduled visit in late
February 2019, mother instead called law enforcement and
threatened to go to the paternal grandparents’ home. According
to the social worker and law enforcement, mother’s statements
made no sense, and she did not appear to be in a healthy state of
mind.
      By March 2019, mother had not completed any of her court
ordered programs, and she failed to complete on-demand drug
testing on four separate dates. She was arrested on December 1,
2018, for being under the influence of a controlled substance. She
was arrested again on January 22, 2019 for driving under the
influence of alcohol.
      After failing to meet with the social worker in April 2019,
mother requested a Child and Family Team (CFT) meeting for
May 1, 2019. Mother, father, paternal grandparents, minor’s
wraparound team, and the social workers attended. Mother had
not yet started parenting classes or individual counseling, and
she failed to submit to an on-demand drug test on the date of the
CFT meeting as well as the following day. She claimed a mental
health provider had seen her and deemed she was fine, but she




                                5
had not provided any documentation to the Department. Mother
had also shown up unannounced at minor’s school and the
younger children’s day care; she threatened the paternal
grandparents’ friends and family, and demanded that the
paternal grandparents monitor her visits. In response, the social
worker arranged for a third-party monitor, and paternal
grandparents agreed to a schedule for mother to have telephone
visits with the children. The social worker planned to draft a
written agreement for in-person and phone visits for the parties
to sign.
       After the May 1, 2019 CFT meeting, mother attended only
one of seven scheduled in-person visits. At that visit, staff had to
redirect mother several times when mother told the children to go
to sleep because she was tired. Ultimately, the visit was cut
short due to mother’s impatience with the children. Mother
continued to make unfounded accusations of abuse against the
paternal grandparents, causing law enforcement to come to the
home twice. Paternal grandmother reported the incidents were
causing the children significant emotional trauma. The middle
child was unable to sleep because she was scared of being taken
away. The Department recommended terminating reunification
services for both parents.4




      4 Father’s visitation and participation in services also
dropped dramatically. Mother left a voicemail for paternal
grandfather reporting that father had been with her since the
CFT, and was running with the wrong crowd. In May and June
2019, father only visited the children twice, staying no longer
than 20 minutes. Father reported he was working at FedEx, and
his job required him to be away five to seven days at a time.




                                 6
Mother’s reunification services terminated; the Department
prepares to place the children with foster parents in Nevada

       At the six-month review hearing on July 1, 2019, the court
terminated mother’s reunification services, and ordered the
Department to initiate the process for placement with foster
mother under the ICPC.
       Between July 2019 through January 2020, mother had no
contact with the children; she was incarcerated for a portion of
that time. She was arrested twice in early August 2019 in
connection with her prior DUI, and again in September 2019 for
threatening a crime with intent to terrorize.
       By November 2019, foster mother was in the final stages of
licensing; she hoped to move the children during winter break so
minor could start at her new school at the beginning of the
semester. The children visited the foster parents in the fall of
2019, and again over winter break. Foster mother reported
receiving a threatening phone call from mother; nevertheless,
foster mother was willing to provide permanent placement for the
children while maintaining family ties with father and paternal
grandparents. On January 29, 2020, the Department reported
that foster mother received ICPC approval. On the same day, the
court ordered monthly visits for mother, consistent with the rules
of her place of incarceration.
       The dependency proceedings were continued several times
due to the COVID-19 pandemic. There is no evidence in the
record that mother participated in any visits (in person or


Despite being asked to provide proof of employment, father had
not yet provided such proof.




                                7
virtually) between January 2020 and November 2020. Sometime
between March and November 2020, the children moved from
paternal grandparents’ home to the foster parents’ home,
although the record is not clear about precisely when the move
took place. By November 2020 the children were living with the
foster parents, and were stable and bonded with them.

Post-reunification period

      In the fall of 2020, mother provided some limited
documentation purporting to show she had completed a
residential substance abuse treatment program on July 12, 2020
and engaged in other unspecified services. However, it appears
from the record that either mother had not signed a release
permitting program staff to speak to the social worker, or the
program staff did not respond to the social worker’s attempts to
verify mother’s participation and progress.
      On Monday, November 9, 2020, mother had her first
virtual visit with the children. Moving forward, visits took place
on alternating Mondays for a half-hour, monitored by a therapist.
      Mother appeared at a scheduled section 366.26 hearing on
April 12, 2021, but the court found good cause to continue the
hearing to permit the Department to provide proper notice to
mother. At the hearing, the court admonished mother to provide
the court and the Department with an address within one week.
Nevertheless, despite being asked on multiple occasions, mother
declined to provide a physical address to the Department, and
attempts to identify a valid address for mother proved
unsuccessful by May 27, 2021.




                                8
      A June 2021 report stated that the children were doing well
in their placement with foster mother. Foster mother reported
that during virtual visits with mother, only minor would be
engaged in the visit. The middle child only engaged for a few
minutes, and the youngest child would say “hi, mommy” and then
turn to other activities.
      In early June 2021, foster mother filed a caregiver
information form affirming her commitment to providing
permanency. She reported that all three children, who were then
three and a half, five and a half, and almost eight years old, were
thriving, bonded to the foster parents and their extended family,
and participating in dance/gymnastics, soccer, or both. Although
minor and the middle child initially struggled in a virtual
learning environment, they thrived after moving to an in-person
learning environment. The youngest child had no memory of his
biological mother, as he was removed at the age of eight months,
and the middle child knew who her parents were, but had no
memories of living with them or being cared for by them. Minor’s
memories of her biological parents were traumatic, she recalled
“homelessness, hunger, physical abuse and neglect along with
having to care for her younger siblings when she was only three
and four years old.”
      The social worker observed a video visit between mother
and the children, noting that foster mother helped the children
interact with mother. Although mother sometimes engaged with
minor and the middle child, at other times, mother would just
look at the camera and not engage with the children. When
minor became upset, mother made no attempt to try to calm her
down. Foster mother helped the children interact with mother,
prompting them to tell mother about their day or show her




                                9
things. In a separate conversation the following day, the foster
mother conveyed to the social worker her concerns about the
possible impact that in-person visits would have on the children’s
well-being, since almost two years had passed since mother last
saw the children in person. Foster mother said she would stay to
support the children in any way she could, and she would feel
more comfortable if there were two people to monitor an in-
person visit.
      Mother finally provided an address to the Department on
June 21, 2021. When asked if she had any questions or concerns,
mother responded, “no.”

Mother’s first 388 petition

      Mother filed her first section 388 petition on the day of a
scheduled section 366.26 hearing. The petition only named
minor, and did not state that mother was seeking a change of
court orders as to the two younger children. Mother asked for
minor to be returned to her custody, or alternatively, for an order
reinstating her reunification services, or overnight or
unmonitored visits. Mother listed the following changed
circumstances: she had completed her case plan, including
parenting classes; anger management classes; individual
counseling to address case issues, substance abuse, and domestic
violence; a rehabilitation bridge housing program; an outpatient
program; 12-step meetings; random weekly testing; and she
maintains weekly contact with the children. Mother’s
explanation for why the requested relief would be in minor’s best
interests stated, “The child has a good relationship with her
mother and loves their weekly visits. As stated in the [section]




                                10
366.26 Report from June 17, 2021, [minor] engages well with
mother during their visits. The child would benefit from
continuing the relationship with her mother who can provide her
with a loving and caring environment, as well as familial
support.” The only documentation mother attached to her section
388 petition was her own declaration and a letter from Prototypes
program center, stating that mother had entered the center’s
outpatient behavioral health intensive program on July 31, 2020,
transitioned to a moderate level of care on April 15 2021, and
then into recovery support services on July 14, 2021. Although
the letter from Prototypes explained that the center offered
therapy and classes, including classes on relapse prevention,
parenting, and life skills, it did not specify whether mother had
taken any classes on parenting, anger management, or domestic
violence, or if so, how many sessions she attended. Mother’s
declaration stated she had phone visits instead of in-person visits
because the children were placed out of state. Mother asserted
that after the court terminated reunification services, she had
participated in and completed all court ordered services, and that
she had been sober for two years. Mother declared she was
seeking to have all three children to be returned to her care, that
it would be in their best interests to have her in their lives, and
that the children have stated they would like to live with her.
The court granted a hearing on mother’s section 388 petition and
continued the section 366.26 hearing.
       The Department filed a response to mother’s section 388
petition two days before the scheduled hearing date. Since
November 2020, mother had consistently participated in
monitored video visits on alternate Mondays for 30 minutes, with
minor participating fully, while the younger children were




                                11
participating to a much lesser extent. Mother did not facilitate
the social worker’s effort to obtain documentation of mother’s
program participation, and after initially agreeing to meet with
the social worker, mother cancelled the meeting and refused to
speak to the social worker. The Department recommended
against granting mother’s section 388 petition based on the lack
of any in-person visits in the past two years, mother’s lack of
bonding with the children, her lack of insight into why her
children were not with her, and her refusal to speak with the
social worker.
       On the scheduled hearing date, mother withdrew her
section 388 petition. She instead requested the court to order in-
person visitation with a written visitation schedule. Minor’s
counsel pointed out that mother still needed to be coached and
guided to engage with the children during her video visits, and
any in-person visits should be in place of the video visits, not in
addition. The court ordered that there would be no prohibition
against in-person visits, but the parents would have to travel to
the children, and the Department would work out a written
visitation schedule for mother.
       On October 13, 2021, mother started having two-hour, in-
person visits, every other week. Mother had to be prompted to
redirect the children when they started doing things like
standing on tables or chairs, or pulling blinds from the windows.

Mother’s second 388 petition denied without evidentiary hearing

       On November 9, 2021, mother filed a second section 388
petition, seeking a change of court orders for all three children.
Mother’s allegations of changed circumstances and best interests




                                12
were identical to the allegations made in her earlier section 388
petition, and it was supported by the same declaration. The only
difference in the supporting documents was that the letter from
Prototypes program center reflected that mother had “attended
572.72 hours of outpatient services.” Once again, the letter from
Prototypes did not specify whether mother had taken any classes
on parenting, anger management, or domestic violence.
       A visit on November 17, 2021, was ended early because
mother was just sitting there and not engaging with the children.
After the visit ended, mother remained in the parking lot, so
foster mother had to be escorted to her car. Foster mother did
not trust mother; she believed mother would disappear with the
children, having shown similar inclinations in the past. Minor’s
second grade teacher reported a change after mother started
having in-person visits. Prior to the visits with mother, minor
had been confident and engaged with class, but after
November 8, 2021, T.C’s grades had dropped and she would cry
often, provoke her peers, and become defiant. Foster mother said
minor’s grades dropped from A’s and B’s to C’s and D’s, and foster
mother was concerned minor might get kicked out of the private
school. By December 2021, the children were thriving in the
foster parents’ care, and the Department recommended
terminating parental rights and proceeding with adoption.
       On December 6, 2021, the parties presented argument on
whether the court should schedule an evidentiary hearing on
mother’s section 388 petition. The Department argued the court
should deny mother’s petition without a hearing because even if
she could show changed circumstances, mother could not make a
prima facie case that granting the petition would be in the best
interests of the children. The children had been out of mother’s




                               13
care for over three years, first with paternal grandparents and
most recently with foster parents. The middle and youngest
children had not lived with mother since they were infants; they
had no memory of her, and mother’s visits were inconsistent.
Mother’s counsel emphasized that there was no evidence mother
had been unsafe or inappropriate during virtual visits, and that
while the middle child’s participation in virtual visits was less
than minor’s, the two children were vying for mother’s attention,
demonstrating that they want some sort of relationship with
mother. Counsel’s argument did not address mother’s conduct at
the in-person visits. In response to a question from the court
about when mother’s alternate week visits became regular,
counsel conveyed mother’s statement that her visits have always
been regular. Minor’s counsel argued mother had not made a
prima facie case of either a change in circumstances or minors’
best interests. On changed circumstances, there had been no
drug tests for the past year, since November 2020, and mother
had provided no information about her current housing situation.
On the relationship between mother and the children, the
therapist recommended supervised visits, and during in-person
visits, staff had to intervene because mother would not redirect
the children when they misbehaved.
       At the end of argument on the question of whether to hold
an evidentiary hearing on mother’s section 388 petition, the court
asked the Department and mother’s counsel whether they were
ready to proceed with mother’s testimony on both mother’s
section 388 and her contested section 366.26 hearing. Mother’s
counsel responded that he wanted to request a bonding study; he
also requested the opportunity to respond to the arguments on
mother’s section 388 petition. The Department and minor’s




                                14
counsel favored proceeding with the contested section 366.26
hearing, and the Department objected to mother’s request for a
bonding study. Minor’s counsel reminded the court that the
children had been in placement since 2018, and with several
continuances already, the court needed to resolve permanency.
Father’s counsel joined mother in requesting a later date for a
contested hearing, as father was not available to testify.
Returning to the question of mother’s section 388 petition,
mother’s counsel argued that he should not have to respond to
information contained in the Department’s section 388 response,
because the current hearing was only to decide whether an
evidentiary hearing on mother’s section 388 was needed, and the
statements in mother’s petition, if taken as true, made a prima
facie case for relief.
       The court denied mother’s section 388 petition, noting the
recency of mother’s efforts to visit the children, her lack of
cooperation with the Department’s efforts to interview her, and
the children’s stability in their current placement. Next, the
court set a new date for the contested section 366.26 hearing, to
give mother and father the opportunity to testify. Over mother’s
objection, the court denied her request for a bonding study, and
mother reiterated her objection to the court’s decision to deny the
section 388 petition without an evidentiary hearing.

                          DISCUSSION

      Summary denial of mother’s section 388 petition

     “After the termination of reunification services, the
parents’ interest in the care, custody and companionship of the




                                15
child are no longer paramount. Rather, at this point ‘the focus
shifts to the needs of the child for permanency and stability.’ ”
(In re Stephanie M. (1994) 7 Cal.4th 295, 317.) “ ‘The burden
thereafter is on the parent to prove changed circumstances
pursuant to section 388 to revive the reunification issue. Section
388 provides the “escape mechanism” that . . . must be built into
the process to allow the court to consider new information.’ ” (In
re Zacharia D. (1993) 6 Cal.4th 435, 447.) “Even after the focus
has shifted from reunification, the scheme provides a means for
the court to address a legitimate change of circumstances while
protecting the child’s need for prompt resolution of [the child’s]
custody status.” (In re Marilyn H. (1993) 5 Cal.4th 295, 309.)
Thus, “after reunification services have terminated, a parent’s
[section 388] petition for either an order returning custody or
reopening reunification efforts must establish how such a change
will advance the child’s need for permanency and stability.” (In
re J.C. (2014) 226 Cal.App.4th 503, 527.)
       The juvenile court is not required to hold a full hearing on a
section 388 petition. “The parent seeking modification must
‘make a prima facie showing to trigger the right to proceed by
way of a full hearing. [Citation.]’ [Citations.] There are two
parts to the prima facie showing: The parent must demonstrate
(1) a genuine change of circumstances or new evidence, and that
(2) revoking the previous order would be in the best interests of
the children. [Citation.] If the liberally construed allegations of
the petition do not show changed circumstances such that the
child’s best interests will be promoted by the proposed change of
order, the dependency court need not order a hearing.” (In re
Anthony W. (2001) 87 Cal.App.4th 246, 250.) “In determining
whether a parent has made a prima facie showing under section




                                 16
388, we may consider the entire factual and procedural history of
the case.” (In re Daniel F. (2021) 64 Cal.App.5th 701, 711.)
“ ‘[G]eneral, conclusory allegations’ ” are insufficient to make a
prima facie showing. (In re Samuel A. (2020) 55 Cal.App.5th 1, 7
(Samuel A.).)
       In determining minors’ best interests, a court examines:
“(1) the seriousness of the problem which led to the dependency,
and the reason for any continuation of that problem; (2) the
strength of relative bonds between the dependent children to both
parent and caretakers; and (3) the degree to which the problem
may be easily removed or ameliorated, and the degree to which it
actually has been.” (In re Kimberly F. (1997) 56 Cal.App.4th 519,
532.)
       We review the summary denial of a section 388 petition for
an abuse of discretion. (Samuel A., supra, 55 Cal.App.5th at p. 7;
In re Alayah J. (2017) 9 Cal.App.5th 469, 478.) “ ‘ “The
appropriate test for abuse of discretion is whether the trial court
exceeded the bounds of reason. When two or more inferences can
reasonably be deduced from the facts, the reviewing court has no
authority to substitute its decision for that of the trial court.” ’ ”
(In re Stephanie M., supra, 7 Cal.4th at pp. 318–319.)
       Viewed in the context of the “entire factual and procedural
history of the case” (In re Daniel F., supra, 64 Cal.App.5th at
p. 711), the juvenile court did not abuse its discretion in
summarily denying mother’s section 388 petition. The children
were very young in July 2018 when they were initially detained
from their parents’ custody and placed with paternal
grandparents. Minor was five years old, but had already spent
over a year and a half of her life with foster parents, who had
continued to maintain a relationship with the child and her




                                 17
paternal grandparents. Mother’s visits were few and far between
until she started virtual visits over two years later, in November
2020. Mother attested she had completed all court ordered
services, but her section 388 petition lacked any factual
allegations addressing the extent to which mother understood the
seriousness of the problems which led to the dependency or the
degree to which her participation in services had removed or
ameliorated those problems. Mother’s petition also made no
mention of the relative strength of the children’s bonds to mother
as compared to the foster parents with whom they had been
living for at least the past year.
       In addition, while the court had granted mother a hearing
on the first section 388 petition she filed in August 2021, a date
that had been scheduled for a section 366.26 hearing, on the
September 2021 date set for the section 388 hearing, mother
withdrew her petition, instead requesting in-person visitation.
Despite the juvenile court having granted the in-person visits,
when mother filed her second section 388 petition, she did not
make any changes to the prior petition or provide any additional
reasons to grant the new petition. Instead, in her explanation for
why the court should change the July 1, 2019 order terminating
reunification services, mother merely made vague and conclusory
assertions that the children would benefit from a continued
relationship with their mother, who could provide them with “a
loving and caring environment, as well as familial support.”
Such “ ‘general, conclusory allegations’ ” are insufficient to make
the prima facie showing necessary for a court avoid summary
denial. (Samuel A., supra, 55 Cal.App.5th at p. 7.)




                                18
Denial of mother’s bonding study request

       Mother contends the juvenile court abused its discretion
when it denied her request for a bonding study. She argues that
without a bonding study, any future decision on the presence or
absence of a bond between mother and her children would be
based solely on the observations of the caretaker, rather than a
bonding expert. In other words, mother seeks a bonding study to
provide support for the application of the parental relationship
exception to termination of parental rights.
       In the context of dependency proceedings, a bonding study
is an expert opinion on the existence and nature of the
relationship between a parent and a child (In re Jennifer J.
(1992) 8 Cal.App.4th 1080, 1084) or between siblings (In re
Valerie A. (2007) 152 Cal.App.4th 987, 1011–1012). “A bonding
study can be relevant at a hearing under section 366.26 to the
question of whether the beneficial parent-child relationship
exception should prevent the termination of parental rights.
However, ‘[t]here is no requirement in statutory or case law that
a court must secure a bonding study as a condition precedent to’
terminating parental rights.” (In re M.M. (2022) 81 Cal.App.5th
61, 68–69.) As a general matter, a juvenile court is not required
to appoint an expert when making any factual determination
unless it determines “expert evidence is or may be required.”
(Evid. Code, § 730.) Our Supreme Court has recently emphasized
that where the termination of parental rights is at issue, “[t]rial
courts should seriously consider, where requested and
appropriate, allowing for a bonding study or other relevant expert
testimony.” (In re Caden C. (2021) 11 Cal.5th 614, 633, fn. 4.)
       Our review of the juvenile court’s denial of a request for a




                                19
bonding study is for abuse of discretion. (In re Lorenzo C. (1997)
54 Cal.App.4th 1330, 1341–1342.) Here, we find the juvenile
court acted well within its discretion when it concluded a bonding
study was not necessary. Mother’s in-person visits had only
started in mid-October 2021, and by early December 2021, no
more than four in-person visits had occurred. Among those few
visits, at least one visit was ended early, because mother was not
engaging with the children. In addition, the record contained
significant information about the adverse impact of mother’s
visits, from both the children’s caretaker and minor’s teacher,
who reported negative behavioral changes after mother’s visits
started. Mother’s limited visits, considered in the larger context
of the children’s ages, the lengthy time periods when mother was
not visiting at all, and the fact that the case had already been
pending for three years, were not enough to warrant the delay
that would inevitably accompany a bonding study, particularly
given the evidence of the detriment those visits appeared to
cause.




                               20
                         DISPOSITION

       The juvenile court’s orders denying mother’s section 388
petition and her request for a bonding study are affirmed.
       NOT TO BE PUBLISHED.



                                     MOOR, J.

We concur:



             RUBIN, P. J.



             BAKER, J.




                                21